Regency Energy Partners Investor Day Presentation June Forward Looking Statements NASDAQ: RGNC This presentation may contain statements about future events and Regency EnergyPartners LP’s (“Regency Energy Partners”, “Regency” or the “Partnership”) outlook andexpectations, which are forward-looking statements. Although Regency believes thatthe assumptions underlying these statements are reasonable, investors are cautionedthat such forward-looking statements are inherently uncertain and necessarily involverisks that may affect Regency’s business prospects and performance, causing actualresults to differ from those discussed during this presentation. Any forward-looking statements made are subject to all of the risks and uncertainties,many of which are beyond management’s control, involved in gathering, processing,transportation, contract compression and marketing of natural gas. Should one or moreof these risks or uncertainties occur, or should underlying assumptions prove incorrect,Regency’s actual results and plans could differ materially from those expressed in anyforward-looking statements. These risks and uncertainties are discussed in more detailin Regency’s filings with the Securities and Exchange Commission, copies of which areavailable to the public. The Partnership undertakes no obligation to publicly update any forward-lookingstatements, whether as a result of new information or future events. 2 Agenda 3 Overview, Strategy and Vision Byron Kelley, CEO Gathering & Processing and Transport SegmentsOverview Rick Moncrief, COO Contract Compression Services Segment Overview Randy Dean, President CDM Resource Management Financial Overview Stephen Arata, CFO Overview,
